1    JEFFREY H. WOOD
                                                                         ISTRIC
     Acting Assistant Attorney General                              TES D      TC
2    Environment & Natural Resources Division                     TA




                                                                                                 O
                                                             S
     United States Department of Justice




                                                                                                  U
3




                                                            ED




                                                                                                   RT
     LESLIE M. HILL (D.C. Bar No. 476008)
                                                                                     DERED




                                                        UNIT
                                                                          O OR
4    Leslie.Hill@usdoj.gov
     Environmental Defense Section                                IT IS S




                                                                                                         R NIA
5    601 D Street N.W., Suite 8000
     Washington D.C. 20004                                                                         ers
6
                                                                                   nz   alez Rog




                                                        NO
     Telephone (202) 514-0375                                              onne Go
                                                                  Judge Yv




                                                                                                         FO
7    Facsimile (202) 514-8865




                                                         RT




                                                                                                     LI
8                                                                ER




                                                            H




                                                                                                   A
     Attorneys for Defendant
                                                                      N                             C
                                                                                        F
9                                                                         D IS T IC T O
     [additional counsel listed in signature block]                             R
10
                              UNITED STATES DISTRICT COURT
11
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                 OAKLAND DIVISION

13    CENTER FOR BIOLOGICAL DIVERSITY
14    et al.,
                                                          Case No. 4:17-cv-07209-YGR
15                           Plaintiffs,
                                                          JOINT STIPULTION OF DISMISSAL
16                    v.                                  WITH PREJUDICE
17
      ANDREW WHEELER, in his official
18    capacity as the Acting Administrator of the
      United States Environmental Protection
19    Agency,
20
                             Defendant.
21
22
23
24
25
26
27
28



                                                    1
                                                                          JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                                           CASE NO. 4:17-CV-07209-YGR
1           WHEREAS, Plaintiffs Center for Biological Diversity, Center for Environmental Health,
2    and Clean Air Council alleged in their Complaint that Defendant, Andrew R. Wheeler, in his
3    official capacity as the Acting Administrator of the U.S. Environmental Protection Agency
4    (“EPA”) has failed to make findings of failure to submit nonattainment state implementation
5    plans (“SIPs”) for various nonattainment areas or portions of nonattainment areas for various
6    elements of Clean Air Act (“CAA”) subsection 189(a)(2), 42 U.S.C. § 7513a(a)(2), for the 2012
7    fine particulate matter (“PM2.5”) national ambient air quality standards (“NAAQS”) (Dkt. No. 1);
8           WHEREAS, on February 26, 2018, EPA answered the Complaint (Dkt. No. 27);
9           WHEREAS, EPA made findings of failure to submit a SIP for each of the states and
10   elements identified in Table 1 of the Joint Case Management Statement (Dkt. No. 28) except for
11   the State of Idaho that submitted a SIP addressing the nonattainment new source review plan
12   requirements (“NNSR”) on March 20, 2018 (the “Idaho Claim”), and thus, it is EPA’s position
13   that no finding was required as to that element. Final Rule, 83 Fed. Reg. 14759 (Apr. 6, 2018).
14   EPA thus notified the Court on April 6, 2018 that it believed “[a]ll substantive claims in the
15   Complaint (Dkt. No. 1) are therefore moot;”
16          WHEREAS, Plaintiffs are concerned that it is possible that the State of Idaho may claim
17   in the future that it has withdrawn its March 20, 2018 submittal and that this would necessitate
18   Plaintiffs bringing a new claim for EPA’s failure to make a finding of failure to submit with
19   regard to the State of Idaho;
20          WHEREAS, EPA reserves all defenses related to the Idaho Claim presented in the
21   Complaint and any future allegation related to a SIP addressing the NNSR requirements for the
22   2012 PM2.5 NAAQS for the West Silver Valley, Idaho: Shoshone County (part) nonattainment
23   area, 80 Fed. Reg. 2206, 2232 (Jan. 15, 2015);
24          WHEREAS, the parties agree that all substantive claims are now moot;
25          WHEREAS, the parties have resolved Plaintiffs’ claim for cost of litigation pursuant to
26   CAA section 304(d), 42 U.S.C. § 7604(d);
27
28



                                                   2
                                                                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                                     CASE NO. 4:17-CV-07209-YGR
1           NOW THEREFORE, the parties stipulate that pursuant to Fed. R. Civ.
2    Proc. 41(a)(1)(A)(ii):
3           1.      All claims except as the Idaho Claim are dismissed with prejudice.
4           2.      The Idaho Claim is dismissed without prejudice.
5           3.      Plaintiffs’ claim for costs of litigation is dismissed with prejudice.
6
7    Respectfully submitted,
8    Date: October 5, 2018             /s/ Robert Ukeiley (email auth. 10/5/18)
                                       ROBERT UKEILEY, Admitted Pro Hac Vice
9                                      CENTER FOR BIOLOGICAL DIVERSITY
10                                     1536 Wynkoop St., Ste. 421
                                       Denver, CO 80202
11                                     Tel: (720) 496-8568
                                       Email: rukeiley@biologicaldiversity.org
12
13                                     Keri N. Powell, Admitted Pro Hac Vice
                                       POWELL ENVIRONMENTAL LAW, LLC
14                                     315 W. Ponce de Leon Ave., Ste. 842
                                       Decatur, GA 30030
15
                                       Tel: (678) 902-4450
16                                     Email: kpowell@powellenvironmentallaw.com

17                                     Jonathan Evans (Cal. Bar #247376)
                                       CENTER FOR BIOLOGICAL DIVERSITY
18
                                       1212 Broadway, Suite 800
19                                     Oakland, CA 94612
                                       Tel: 510-844-7100 x318
20                                     Fax: 510-844-7150
21                                     Email: jevans@biologicaldiversity.org

22                                     Counsel for Plaintiffs
23
24
25
26
27
28



                                                   3
                                                                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                                       CASE NO. 4:17-CV-07209-YGR
1
     Date: October 5, 2018
2
                             JEFFREY H. WOOD
3                            Acting Assistant Attorney General
4                            Environment and Natural Resources Division

5
                               /s/ Leslie M. Hill (email auth. 10/5/18)
6                            LESLIE M. HILL (D.C. Bar No. 476008)
7                            U.S. Department of Justice
                             Environment & Natural Resources Division
8                            Environmental Defense Section
                             601 D Street N.W., Suite 8000
9
                             Washington D.C. 20004
10                           Tel: (202) 514-0375
                             Leslie.Hill@usdoj.gov
11
                             Attorneys for Defendant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        4
                                                          JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                           CASE NO. 4:17-CV-07209-YGR
 1                                        [PROPOSED] ORDER

 2          Pursuant to Fed. R. Civ. P. 41(a)(1)(A), the parties have jointly stipulated to dismissal of

 3   this matter (Dkt. No. 43). In light of the stipulated dismissal, the compliance hearing set for

 4   Friday, October 12, 2018 on the Court’s 9:01 a.m. calendar is hereby VACATED.

 5          IT IS SO ORDERED.

 6   DATED this ______
                  9    day of October, 2018.

 7
 8
 9                                         ________________________________
                                           YVONNE GONZALEZ ROGERS
10
                                           UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                            [PROPOSED] ORDER
                                                                                  CASE NO. 4:17-CV-07209-YGR
